DETAILED ACTION
This office action is in response to claims filed on 08/14/2019. Claims 1-19 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Allowable Subject Matter
Claims 1-19 are allowed.
The following is an examiner’s statement of reasons for allowance: 
determining a target speed within the speed range based on the coasting torque and a travel load depending on vehicle speed; and correcting a driving force of the electric motor in response to the determined target speed.
a first controller configured to: determine a speed range to travel on a forward slope based on a current vehicle speed, determine a target speed within the speed range based on the coasting torque and a travel load depending on vehicle speed, and correct a driving force of the driving motor in response to the determined target speed; and a second controller configured to control the driving motor in response to a torque command from the first controller.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
	The closest prior art Jo et al. US 2016/0121898 A1 teaches a method of controlling coasting operation of a hybrid vehicle may include calculating a coasting operation distance based on a current vehicle speed and a target vehicle speed.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Herzhauser et al. US 2017/0259696 A1 teaches a deceleration torque is determined in such a way that the motor vehicle reaches the target speed at the target position. If the driver of the motor vehicle therefore does not immediately follow the message and instead initiates the coasting process at a later time, the method becomes active, in particular in the form of a coasting controller, in order to control the coasting speed using the deceleration torque of the electric machine.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CORTEZ M COOK whose telephone number is (571)270-7954. The examiner can normally be reached Monday-Thursday 7:30-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached on 571-220-2060. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CORTEZ M COOK/Examiner, Art Unit 2846